         Case 18-80632-JJG-7A   Doc 14   Filed 11/13/18   EOD 11/13/18 14:53:44   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                     SF07043 (rev 10/2013)
                                Southern District of Indiana
                            101 NW M.L. King Jr. Blvd., Rm. 352
                                  Evansville, IN 47708
In re:

Richard Wayne Klitzing,                                   Case No. 18−80632−JJG−7A
Korenna Lynn Klitzing,
           Debtors.

                  NOTICE OF POSSIBLE ASSETS, ABANDONMENT, AND
                             LAST DAY TO FILE CLAIMS

A Report of Possible Assets and Abandonment of Property was filed on November 13,
2018, by Trustee Lou Ann Marocco.

NOTICE IS GIVEN that all scheduled assets will be abandoned from the estate except
Paycard Bluebird non−exempt funds on deposit, Checking Old National Bank
non−exempt funds on deposit, 2018 Federal & State Tax Refunds, Employment Bonus.
Any objection to the proposed abandonment of property must be filed with the Court by
November 27, 2018. Objections should comply with S.D.Ind. B−9013−1(d) and must be
served on the trustee. If no objections are filed, the abandonment of property becomes
effective after November 27, 2018.

NOTICE IS FURTHER GIVEN that assets, not abandoned from the estate, may be used
to pay a dividend to creditors. Creditors must file a claim by February 11, 2019 in
order to share in any distribution from the estate. Instructions to obtain a proof a
claim form or to file electronically can be found at
www.insb.uscourts.gov/filing_claims.html. A proof of claim form can also be obtained
from any bankruptcy clerk's office.

Dated: November 13, 2018                         Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
